Citation Nr: 1221341	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  12-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a seizure disorder (also claimed as epilepsy).


REPRESENTATION

Veteran represented by:	James Brakewood, Jr., Agent


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U. S. Navy from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO denied the Veteran's service connection claim for a seizure disorder, among other claims, and the Veteran timely perfected an appeal as to this issue alone.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

After careful consideration, and for the reasons discussed below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.  In essence, the Veteran claims that he has a current seizure disorder that is related to head injuries he sustained in 1976 while on active duty.  

Service treatment records do not indicate that the Veteran experienced headaches, dizziness, or seizures upon entrance into active duty service.  See Report of Medical Exam and Report of Medical History dated September 28, 1973.  On June 30, 1976, the Veteran complained that he was suffering from headaches and dizziness, and that he had been hit in the head just above his left eye by an angle iron two days prior to the visit.  The record notes that some swelling existed but no loss of consciousness occurred.  At that time, the headaches were attributed to the blow to the head.  Subsequently, on July 19, 1976, the Veteran sustained another "sharp blow" to his head, on the mid-frontal region, by falling against a fork lift.  Again, the Veteran did not lose consciousness, but did suffer a superficial laceration.  He later complained of headaches on four other occasions during service, and received treatment for complaints of "convulsions" in February 1977.  See Service Treatment Records dated July 27, 1976, February 1, 1977, November 5, 1977, November 7, 1977, and November 11, 1977.  At the time of the February 1977 emergency clinic visit, the Veteran had arrived via ambulance in a gurney and was conscious and comprehensive.  He was noted to be slightly shaking but mostly appeared like he was having hiccups.  The examiner noted that the Veteran seemed calm when no one was speaking to him, but started to twitch and shake when his problems were mentioned; he seemed worried about his sister who the Red Cross had been unable to find.  Disposition was that he was returned to the ship and no apparent treatment was rendered.  The Board notes that the Veteran's service treatment records do not contain a separation examination report.

In November 1987, the Veteran suffered what appears from the record to be his first seizure, preceded by lightheadedness, nausea, blurry vision, and an odd smell.  
See VA Medical Record dated March 24, 1988, page 1.  The VA neurologist noted the Veteran's history included post-concussive headaches following the 1976 head injuries, as well as two prior episodes of the same feelings that preceded the seizure.  Id.  That physician characterized the seizure as a partial complex seizure with secondary generalization, and noted that the seizure was "possibly posttraumatic."  Id., at 2.  In an August 1990 neurological assessment, the VA doctor indicated that the Veteran's history showed a possible seizure disorder, not likely related to TIA/CVA (transient ischemic attack/cerebrovascular accident), that presented a "very atypical picture of focal seizure."  See VA Medical Record dated August 17, 1990, page 3-4.  

The Veteran sought treatment for a second seizure on April 2, 1996.  He reported a lightheaded feeling and metallic taste prior to the onset of the seizure.  See VA Medical Record dated April 2, 1996, page 1.  The VA physician noted that there was a question as to whether the seizures were posttraumatic or cryptogenic.  Id., at 2.  A complex partial seizure disorder with secondary generalization was diagnosed, but the physician noted an "unclear etiology of the rare 2°GTCSz [secondary generalized tonic clonic seizure]."  See VA Medical Record dated August 4, 1996, pages 1-2.  

On April 5, 2010, the Veteran had his third seizure.  He underwent a CT scan, with normal results, at the hospital emergency room that day.  See S. M. Hospital Preliminary Report, page 2.  The VA neurology clinic subsequently diagnosed a partial seizure with secondary generalization and an unclear etiology, and scheduled an electroencephalogram (EEG).  See VA Progress Notes dated April 6 and 20, 2010.  The EEG did not show any focal or epileptiform abnormalities, however did show symptoms that suggested a non-specific brain dysfunction.  See VA EEG Consult dated June 17, 2010.

The Veteran was seen by a VA examiner on August 11, 2010.  He told the examiner he had a fourth seizure on July 29, 2010, but there are no records regarding this incident in the record.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the examiner opined that the cause of the Veteran's seizures was less likely than not a result of a head injury in 1976.  See VA Brain and Spinal Cord Exam dated August 19, 2010, page 3.  He noted that "[p]osttraumatic seizures... are related to major head injuries, which are usually open rather than closed head injuries, and such injuries are not thought to occur from a minor blow to the head."  Id.  Crucially, in rendering this opinion, the VA examiner made reference only to the Veteran's first in-service head injury, occurring in June 1976, which did not cause a laceration.  He made no mention of the Veteran's second head injury, occurring in July 1976, which did involve a laceration.

The Board believes that the medical opinion evidence currently of record is inadequate for adjudicatory purposes.  Indeed, the above-referenced VA physician's 1988 statement that the seizure was "possibly posttraumatic" has little probative value, as the opinion is both inconclusive and speculative, and therefore cannot be used alone to support this claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Similarly, the Board is unable to find that the VA examiner's August 2010 report is adequate, as the examiner either failed to completely review the Veteran's claim file, or failed to fully discuss the Veteran's relevant medical history.  As noted above, the examiner failed to discuss the impact that the Veteran's second in-service head injury had on the Veteran's subsequent development of a seizure disorder, if any, in rendering a negative nexus opinion.  While it is entirely possible that evidence of this second in-service head injury was considered by the examiner, such cannot be deduced from the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the August 2010 VA examiner's opinion may not be relied upon to support a decision on the merits at this time.

The United States Court of Appeals for Veterans Claims has held that if the VA provides an examination for the purpose of eliciting evidence, then the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of this duty, the Board finds that another attempt at obtaining a fully reasoned, non-speculative, medical opinion as to the nature and etiology of the Veteran's seizure disorder would aid in rendering an informed decision in this case.  See Charles v. Principi, 16 Vet. App. 371 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED to the RO for the following action:

1.	The RO should contact the Veteran and request that he identify any additional medical treatment he has received regarding seizures and/or any other symptoms he believes are related to his in-service head injury.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include updated VA treatment reports.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.   

2.	The RO should then schedule the Veteran for a VA traumatic brain injury (TBI) examination for the purpose of ascertaining whether he has any current residuals of his described head injuries sustained in service and specifically a seizure disorder.  The claims file and a copy of this REMAND must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to identify all residual symptoms [including all subjective complaints] that are determined to be related to the Veteran's in-service head injuries.  The examiner should also opine as to whether it is at least as likely as not [a probability of 50 percent or greater] that the Veteran's claimed impairment, including specifically, a seizure disorder, is related to one or both of the Veteran's head injuries in service.  The examiner's attention is directed to the service treatment records, post-service medical records and the arguments by the Veteran and his representative.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.	 Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should review the Veteran's entire record, and readjudicate the Veteran's service connection claim.  If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


